Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 1 of 17 PageID# 3784




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


   NAVIENT SOLUTIONS, LLC

                         Plaintiff,

          v.                                     CIVIL ACTION No. 1:19-cv-00461

   THE LAW OFFICES OF JEFFREY
   LOHMAN, P.C., et al.,

                         Defendants.


      PLAINTIFF NAVIENT SOLUTIONS, LLC’S RESPONSE TO DEFENDANTS
     THE LAW OFFICES OF JEFFREY LOHMAN, P.C., JEFFREY LOHMAN, AND
    JEREMY BRANCH’S OBJECTION TO THE MAGISTRATE JUDGE’S ORDER OF
                            MARCH 11, 2020

         Plaintiff Navient Solutions, LLC, (“NSL”) submits this response to Defendants The Law

  Offices of Jeffrey Lohman, P.C., Jeffrey Lohman’s, and Jeremy Branch’s Objection to the

  Magistrate Judge’s Order of March 11, 2020 (the “Objection”). For the reasons stated herein, NSL

  respectfully requests that this Court overrule the Objection to the March 11, 2020, order of

  Magistrate Judge Buchanan.

                                         BACKGROUND

         On December 13, 2019, NSL filed a motion to compel, seeking an order from the Court

  compelling the production of documents withheld by Defendants The Law Offices of Jeffrey

  Lohman, P.C., Jeffrey Lohman, Jeremy Branch, Alyson Dykes, and Ibrahim Muhtaseb

  (collectively the “Lohman Defendants”) on the basis of privilege. Dkt. 90. On December 18,

  2019, Defendants Branch, Dykes, and Muhtaseb filed an opposition to NSL’s motion to compel,

  arguing that the crime/fraud exception does not apply because NSL has not alleged that the clients
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 2 of 17 PageID# 3785




  in the underlying Telephone Consumer Protection Act (“TCPA”) cases had given information to

  the Lohman Defendants for the purpose of committing or furthering a crime or fraud. Dkt. 106 at

  5–7. Defendants The Law Offices of Jeffrey Lohman, P.C., and Jeffrey Lohman did not file any

  opposition to NSL’s motion to compel, but a footnote to Defendants Branch, Dykes, and

  Muhtaseb’s opposition states that Defendants The Law Offices of Jeffrey Lohman, P.C., and

  Jeffrey Lohman joined in the filings by the other Defendants. Id. at 2 n.1. Additional briefing

  ensued in which Defendants The Law Offices of Jeffrey Lohman, P.C., and Jeffrey Lohman filed

  a brief arguing that the crime/fraud exception could not apply because NSL had not alleged that

  the clients of Defendant The Law Offices of Jeffrey Lohman, P.C., had committed the fraud. Dkt.

  120 at 4–5. On January 17, 2020, Magistrate Judge Buchanan held a hearing in which she issued

  an order granting NSL’s motion to compel production of documents protected by the attorney-

  client privilege. Dkt. 126.

         On January 30, 2020, Defendants The Law Offices of Jeffrey Lohman, P.C., and Jeffrey

  Lohman filed an objection to Magistrate Judge Buchanan’s January 17, 2020, order before this

  Court. Dkt. 136. In the objection, Defendants The Law Offices of Jeffrey Lohman, P.C., and

  Jeffrey Lohman raised arguments that the Lohman Defendants had never previously raised in any

  pleadings before Magistrate Judge Buchanan. NSL filed a timely response on February 13, 2020.

  Dkt. 153. This Court entered an order on February 18, 2020, noting that “it seems prudent to have

  the magistrate judge address Lohman defendants’ new arguments in the first instance.” Id. at 3–

  4. Therefore, the Court remanded the objection to Magistrate Judge Buchanan for consideration

  of the Defendants The Law Offices of Jeffrey Lohman, P.C. and Jeffrey Lohman’s new arguments

  raised on objection and any explanation “as to why these new arguments were not raised initially.”

  Id. at 4. Further, this Court’s order stated that “[t]he magistrate judge may also consider whether



                                                  2
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 3 of 17 PageID# 3786




  monetary sanctions should be imposed on the Lohman defendants and/or their counsel for causing

  unnecessary litigation costs.” Id.

         On March 11, 2020, Magistrate Judge Buchanan ordered that the Lohman Defendants

  produce all responsive documents withheld on the basis of the attorney-client privilege. Dkt 187

  at 25. Further, Magistrate Judge Buchanan ordered that NSL

         submit to the Court the reasonable fees and costs it incurred in preparing and filing
         its (1) Response to Defendants’ Objection to the Magistrate Judge’s Order of
         January 17, 2020 (Dkt. 153) and (2) February 26 supplemental brief (Dkt. 165)
         within ten (10) days of the date of this Order. Upon further order of this Court, The
         Law Offices of Jeffrey Lohman, P.C., Jeffrey Lohman, Thomas Francis Urban and
         Jeffrey Earnest Grell are jointly and severally liable for Plaintiff’s reasonable
         attorneys’ fees and costs.
  Id. On March 25, 2020, Defendants The Law Offices of Jeffrey Lohman, P.C., Jeffrey Lohman’s,

  and Jeremy Branch’s (collectively, “Lohman”) filed an Objection to Magistrate Judge Buchanan’s

  March 11, 2020, order. In doing so, Lohman again raises new arguments not presented previously.

                                       STANDARD OF REVIEW

         Rule 72(a) of the Federal Rules of Civil Procedure permits a party to submit objections to

  a magistrate judge’s ruling on non-dispositive matters, such as discovery orders. Fed. R. Civ. P.

  72(a); 28 U.S.C. § 636(b)(1)(A). See also Fed. Election Comm’n v. The Christian Coal., 178

  F.R.D. 456, 459–60 (E.D. Va. 1998) (citing Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d

  522, 525 (2d Cir. 1990)). As a non-dispositive matter, the review of a magistrate’s discovery order

  is properly governed by the “clearly erroneous or contrary to law” standard of review. See

  Jesselson v. Outlet Assocs. of Williamsburg, Ltd. P’ship, 784 F. Supp. 1223, 1228 (E.D. Va. 1991).

         Only if a magistrate judge’s decision is “clearly erroneous or contrary to law” may a district

  court judge modify or set aside any portion of the decision. Fed. R. Civ. P. 72(a); see 28 U.S.C. §

  636(b)(1)(A). A court’s “finding is ‘clearly erroneous’ when although there is evidence to support


                                                   3
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 4 of 17 PageID# 3787




  it, the reviewing court on the entire evidence is left with the definite and firm conviction that a

  mistake has been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395

  (1948). See also Harman v. Levin, 772 F.2d 1150, 1152 (4th Cir. 1985). A treatise on federal

  practice and procedure describes altering a magistrate judge’s non-dispositive orders as “extremely

  difficult to justify.” 12 Charles A. Wright, Arthur R. Miller & Richard L. Marcus, Federal

  Practice and Procedure § 3069 (2d ed. 1997).

                                             ARGUMENT

  I.     NSL Has Made an Unrebutted Prima Facie Showing That the Lohman Defendants’
         Attorney-Client Communications Are Discoverable Because They Were Made in
         Furtherance of the Alleged Debt-Relief Scam.

         Magistrate Judge Buchanan determined correctly that the crime/fraud exception abrogates

  any attorney-client privilege asserted by Lohman. Dkt. 187 at 9–22. 1 In particular, she concluded

  that the crime/fraud exception may defeat an innocent client’s assertion of attorney-client privilege

  where prima facie evidence shows that the attorney was engaged in a criminal or fraudulent

  scheme. Dkt. 187 at 10–14. Such is the case because no meaningful client interest is served by

  protecting evidence of attorney fraud. See In re Impounded Case (Law Firm), 879 F.2d 1211,

  1214 (3d Cir. 1989) (“It is not apparent to us what interest is truly served by permitting an attorney

  to prevent this type of investigation of his own alleged criminal conduct by asserting an innocent

  client’s privilege with respect to tending to show criminal activity by the lawyer. On the contrary,

  the values implicated . . . weigh heavily in favor of denying the privilege in these circumstances.”).

  As Magistrate Judge Buchanan explained,

         [A]llowing the clients’ AC privilege to shield information about the attorney-
         defendants’ conduct would expand the privilege beyond its logical principle.
         Despite the client possessing the privilege, an attorney cannot hide behind his


  1
   NSL’s previous arguments in favor of that result are incorporated by reference as though set forth
  herein. See generally Dkts. 91, 118, 122, 153, 165.
                                                    4
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 5 of 17 PageID# 3788




         client’s assertion of the AC privilege when there is evidence showing that the
         attorney was involved in a criminal or fraudulent scheme. 2 For these reasons, even
         Lohman’s clients’ assertion of the AC privilege must fall.

  Dkt. 187 at 12.

         Magistrate Judge Buchanan concluded further that NSL had not only met, but surpassed

  its prima facie burden by proffering unrebutted evidence sufficient to support the essential

  elements of the alleged racketeering activity—in this case, mail and wire fraud. Dkt. 187 at 15,

  17. More specifically, Magistrate Judge Buchanan determined that NSL’s showing was factually

  sufficient. Id. at 14 (“Plaintiff outlined defendants’ scheme in depth in its Second Amended

  Complaint and its motion to compel, and further submitted copious exhibits in support of its

  arguments. Upon review of the evidence and documentation Plaintiff submitted with its motion

  to compel, Plaintiff surpassed the [prima facie] standard outlined above.”).

         Likewise, Magistrate Judge Buchanan held that NSL’s showing was legally sufficient. Id.

  at 20–21. Indeed, on August 23, 2019, this Court held that NSL had pleaded legally sufficient

  Racketeer Influenced and Corrupt Organizations Act (“RICO”) and tortious interference claims

  against the Lohman Defendants and, for that reason, denied their amended motion to dismiss

  without prejudice. Id. at 17–18. That holding has not been disturbed or superseded, and Lohman

  should not be permitted to relitigate it by way of objections to the Court’s order compelling

  discovery.

         The party invoking the crime/fraud exception must make a two-pronged prima facie

  showing: (1) that the client was engaged in or planning a criminal or fraudulent scheme when he

  sought the advice of counsel to further the scheme, and (2) the documents containing the privileged




  2
   Magistrate Judge Buchanan notes, however, that there is evidence that clients of Defendant The
  Law Offices of Jeffrey Lohman, P.C.’s were also in on the Scheme. Id. at 12–14.
                                                  5
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 6 of 17 PageID# 3789




  materials bear a close relationship to the client’s existing or future scheme to commit a crime or

  fraud. In re Grand Jury Proceedings #5 Empanelled January 28, 2004, 401 F.3d 247, 251 (4th

  Cir. 2005) (citing Chaudhry v. Gallerizzo, 174 F.3d 394, 403 (4th Cir. 1999)). The first prong is

  satisfied by a prima facie showing of evidence that, if believed by a trier of fact, would establish

  the elements of some violation that was ongoing or about to be committed. Id. (citing In re Grand

  Jury Investigation, 842 F.2d 1223, 1226 (11th Cir. 1987)). The second prong may be satisfied

  with a showing of a close relationship between the attorney-client communications and the

  possible criminal or fraudulent activity. Id. (citing Chaudhry, 174 F.3d at 403). NSL has more

  than satisfied this showing by demonstrating the overall Scheme and the Lohman Defendants’

  particular role in the Scheme, including, inter alia, assisting former-Defendant David Mize in

  recruiting and building TCPA cases, filing arbitration demands, complaints, and discovery without

  client knowledge or consent, and in seeking to conceal the scheme. See generally Dkts. 91, 93–

  95. Although Lohman contends that his actions did not constitute crimes or frauds, he does not

  address NSL’s evidence concerning the fraudulent scheme at all. Nor did he submit any evidence

  of any sort to rebut the prima facie case established by NSL. Instead, he simply concludes that he

  is not guilty of NSL’s charges. 3



  3
    Lohman appears to have abandoned his argument that a RICO scheme cannot be predicated upon
  litigation activity. Lohman abandons this argument with good reason: the statute itself contains a
  number of predicate acts that involve litigation activity. 18 U.S.C. § 1961(1) (listing various
  examples of predicate acts including murder, kidnapping, gambling, and witness tampering). Not
  surprisingly, multiple courts have found RICO violations involving litigation activity or overruled
  motions to dismiss such claims. See, e.g., Navient Solutions, LLC v. Krohn & Moss, LTD., No.
  1:17-cv-1178 (E.D. Va. Jan. 12, 2018) (Brinkema, J.) (denying defendants’ motion to dismiss
  RICO claims involving litigation activity); Garlock Sealing Technologies, LLC v. Shein, No. 3:14-
  cv-137, 2015 WL 5155362, at *3 (W.D.N.C. Sept. 2, 2015) (noting that federal courts have
  expressly declined to adopt “a broad shield from RICO for attorney advocacy” (quoting Crowe v.
  Smith, 848 F. Supp. 1258, 1264 (W.D. La. 1994)). See also Living Designs, Inc. v. E.I. DuPont de
  Nemours & Co., 431 F.3d 353, 364 (9th Cir. 2005) (noting that the defendant failed to identify
  “any federal case which holds that a party’s litigation conduct in a prior case is entitled to absolute
                                                    6
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 7 of 17 PageID# 3790




         Lohman objects to the order compelling discovery on the additional ground that the Noerr-

  Pennington Doctrine bars application of the crime/fraud exception in this case. 4 Dkt. 197 at 23–

  25. But that argument fails for at least the following reasons. First, Lohman waived this argument

  when he failed to raise it in a motion to dismiss and failed to raise it as an affirmative defense in

  the answers filed by Defendants The Law Offices of Jeffrey Lohman, P.C., Jeffrey Lohman, and/or

  Jeremy Branch, or in the initial response to NSL’s motion to compel filed by Defendants The Law

  Offices of Jeffrey Lohman, P.C., and Jeffrey Lohman. Defendants The Law Offices of Jeffrey

  Lohman and Jeffrey Lohman first raised this argument in their objection to the Magistrate Judge’s

  Order of January 17, 2020. Dkt. 136. Weeks later, the Court remanded Defendants The Law

  Offices of Jeffrey Lohman, P.C., and Jeffrey Lohman’s objection to Magistrate Judge Buchanan’s

  January 17, 2020, order so Magistrate Judge Buchanan could consider the new argument and

  Defendants The Law Offices of Jeffrey Lohman, P.C., and Jeffrey Lohman’s explanation as to

  why it had not been raised initially. Dkt. at 4.




  immunity and cannot form the basis of a subsequent federal civil RICO claim”); CSX Transp., Inc.
  v. Peirce, 974 F. Supp. 2d 927 (N.D. W.Va. 2013) (upholding RICO verdict against law firm for
  fraudulently manufacturing claims).
  4
    Lohman also argues that “[a]ll of the activities alleged by NSL and relied upon by the magistrate
  judge are legitimate litigation activities that cannot serve as the basis for application of the crime-
  fraud exception.” Objection at 22 (citing Dkt. 136 at 11–18). Contrary to Lohman’s assertion,
  the activities in which Lohman and other Defendants engaged are not legitimate litigation
  activities. NSL has previously argued the point (Dkt. 153 at 13–27) and references and
  incorporates its prior arguments here. The most glaring example of this conclusion is evidence
  that the Lohman Defendants initiated lawsuits on behalf of clients who had not authorized suit.
  See Dkts. 118 at 10–11; 153-1, Exs. Q, R, S, T. Other evidence cited by Magistrate Judge
  Buchanan demonstrates that the Lohman Defendants misled clients by telling them every phone
  call from NSL was a violation worth money to the client. Dkt. 187 at 17 (citing Dkt. 153-1, Ex.
  N). Moreover, the debt-relief scam consisted of non-litigation conduct, such as inducing new
  clients to enter the program based on false statements communicated through the U.S. Mail and
  over the wire. See Dkt. 187 at 19–20. These activities are not protected litigation activities.

                                                     7
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 8 of 17 PageID# 3791




         A magistrate judge’s decision should be not be disturbed on the basis of arguments not

  presented to him [or her].” ContraVest Inc. v. Mt. Hawley Ins. Co., 273 F. Supp. 3d 607, 620

  (D.S.C. 2017). The Magistrates Act was enacted so that magistrate judges could assume some of

  the burden imposed on the district courts and to relieve courts of unnecessary work. Id. Allowing

  Lohman to assert belatedly a Noerr-Pennington Doctrine defense that was available to him at the

  outset of the case would not serve the purpose of the Magistrates Act. Instead, it would frustrate

  that purpose and result in needless complication of litigation. Id.

         Although this Court may consider arguments raised for the first time in a party’s objections

  to a magistrate judge’s order, the Court need not do so and should not do so where, as here, the

  offending party has offered no excuse or justification for failing to raise the argument before the

  magistrate judge in the first instance. Id. See also Addison v. CMH Hones, Inc., 47 F. Supp. 3d

  404, 412 (D.S.C. 2014) (“The Magistrates Act was not intended to give litigants an opportunity to

  run one version of their case past the magistrate, then another past the district court.”); Salem

  Homes of Fla., Inc. v. Res-care, Inc., No. 1:18CV290, 2019 WL 1300862, at *3 (M.D.N.C. Mar.

  21, 2019) (“[E]ven under the clearly erroneous standard, ‘a magistrate’s decision should not be

  disturbed on the basis of arguments not presented to him [or her].’”); Maxtena, Inc. v. Marks, No.

  DKC 11-0945, 2014 WL 4384551, at *18 (D. Md. Sept. 2, 2014) (declining to consider arguments

  not raised before magistrate judge on discovery motion).

         Lohman’s argument regarding the Noerr-Pennington Doctrine fails for the additional

  reason that the doctrine is an affirmative defense that provides immunity from liability in some

  circumstances, but does not provide immunity from suit. N.C. Elec. Membership Corp. v. Carolina

  Power & Light Co., 666 F.2d 50, 52 (4th Cir. 1981). The Noerr-Pennington Doctrine is not a bar

  to discovery of evidence. Id. at 53. See also Associated Container Transp. Ltd. v. United States,



                                                   8
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 9 of 17 PageID# 3792




  705 F.2d 53, 59–60 (2d Cir. 1983) (finding that discovery requests were reasonably calculated to

  produce admissible evidence regardless of possible Noerr-Pennington immunity that may shield

  some of appellees’ activity.”); P&B Marina, Ltd. v. Logrande, 136 F.R.D. 50, 61 (E.D.N.Y. 1991)

  (“Although the Noerr-Pennington doctrine may ultimately guide the court to find Seaview immune

  from liability . . . for the claimed violations, the doctrine does not apply to discovery.”). The

  Noerr-Pennington Doctrine does not apply in this case, and even if it did, the doctrine would not

  preclude NSL’s right to discover documents and information relevant to the claims in dispute.

         Lastly, the Noerr-Pennington Doctrine defense fails because the doctrine does not apply to

  sham litigation, such as the debt-relief scam alleged in the Second Amended Complaint. The

  Noerr-Pennington Doctrine gives First Amendment immunity to those who engage in petitioning

  activity. IGEN Int’l, Inc. v. Roche Diagnostics GmbH, 335 F.3d 303, 310 (4th Cir. 2003) (citing

  United Mine Workers of Am. v. Pennington, 381 U.S. 657, 670 (1965)). Petitioning activity

  includes the pursuit of litigation and applies to business torts and civil claims for malicious

  prosecution, tortious interference, and unfair competition. Id. at 310 (citing Cheminor Drugs, Ltd.

  v. Ethyl Corp., 168 F.3d 119, 128–29 (3d Cir. 1999)). However, the doctrine does not apply to

  sham litigation—i.e., that is, it does not apply in cases where the underlying petitioning activity is

  used as a means for achieving illegal ends. Waugh Chapel South, LLC v. United Food &

  Commercial Workers Union Local 27, 728 F.3d 354, 356 (4th Cir. 2013) (citing Cal. Motor

  Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 515 (1972)). NSL has proffered unrebutted

  evidence that Lohman was involved in a scheme to operate a fraudulent debt-relief program that

  spawned sham litigation. Accordingly, Lohman cannot avail himself of protection under Noerr-

  Pennington Doctrine.

         Moreover, as Magistrate Judge Buchanan determined, the Scheme involves activity well



                                                    9
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 10 of 17 PageID# 3793




  beyond the litigation activity upon which Lohman would have the Court direct its entire focus.

  See Dkt. 187 at 19–20. The various debt counseling companies implicated in the Scheme are and

  were not engaged in petitioning activity of any sort. As alleged in the Second Amended Complaint,

  the companies recruited borrowers into a fraudulent debt relief scheme. They did so through

  fraudulent mailings and telephone calls. Regardless of whether the Scheme later relied on sham

  lawsuits at a subsequent stage of the fraud, there is no petitioning activity involved in that conduct.

  Because the Defendants’ overarching fraudulent Scheme involved far more than just litigation

  activity, the Noerr-Pennington Doctrine is inapplicable to Lohman and certainly is insufficient to

  defeat discovery.

         Finally, Lohman raises another new argument: that NSL has not shown that all of

  Defendant The Law Offices of Jeffrey Lohman, P.C.’s clients knew of or participated in the

  fraudulent scheme. See Objection at 26–27. Magistrate Judge Buchanan rightly held that the

  attorney-client privilege must fall before NSL’s prima facie evidence of a fraudulent scheme. In

  doing so, she correctly observed that there are relatively few cases in this area, but that the Fourth

  Circuit has held that the work product doctrine falls away in the face of an attorney’s fraud. In re

  Grand Jury Proceedings #5, 401 F.3d at 251. Lohman cites to this case too, but ignores its holding.

  Objection at 26–27. Instead, his entire argument relies upon a First Circuit criticism of a Third

  Circuit case in a different context. Id. at 27. NSL submits that this Court got it right the first time

  and applied the law as would the Fourth Circuit following its own In re Grand Jury Proceedings

  #5 precedent.

         In what was likely a “belt and suspenders” approach, Magistrate Judge Buchanan also

  noted in response to Lohman’s argument that the crime/fraud exception applies only to the client’s

  misconduct that at least some of the clients involved appears to have known of any been involved



                                                    10
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 11 of 17 PageID# 3794




  in the Scheme. Dkt. 187 at 12–14. Although NSL continues to believe that many clients were

  duped into the Scheme, the evidence that they were knowing participants would be in the very

  documents that Lohman now seeks to protect. From the documents produced by Lohman pursuant

  to waivers, this conclusion was certainly borne out. See Dkts. 94-2, Ex. U; 153-1, Ex. B. In short,

  Lohman effectively concedes that there was a fraudulent scheme, but argues that his role in it did

  not involve any individual wrongdoing, and argue that even if the Lohman Defendants were

  crooked, NSL should be precluded from learning if the clients of Defendant The Law Offices of

  Jeffrey Lohman, P.C., were in on the scam. That is a remarkable argument and it is not the law.

  NSL has met the standard for the application of the crime/fraud exception and Magistrate Judge

  Buchanan’s order was correct.

  II.    Magistrate Judge Buchanan’s Imposition of Sanctions Upon Lohman was not Clearly
         Erroneous.

         A.      Regardless of the Standard of Review this Court Applied, Lohman was not
                 Entitled to Raise New Arguments.

         Lohman argues he was entitled to a de novo standard of review for his original Rule 72(a)

  objection before this Court and that, consequently, he was entitled to raise new legal arguments

  and should not have been sanctioned for doing so. Objection at 1–2. Whether Lohman was entitled

  to a de novo review, however, does not entitle him to multiply litigation by failing to raise

  arguments that were available to him below. Further, as to whether Lohman “needlessly cause[d]

  litigation costs” (Dkt. 187 at 22), this Court did not review Lohman’s newly asserted arguments

  because those arguments had not been raised below despite multiple opportunities:

         ‘A magistrate’s decision should not be disturbed on the basis of arguments not
         present to him [or her].’ ContraVest Inc. v. Mt. Hawley Ins. Co., 273 F. Supp. 3d
         607, 620 (D.S.C. 2017). ‘The purpose of the Magistrates Act is to allow magistrates
         to assume some of the burden imposed on the district courts and to relieve courts
         of unnecessary work.’ Id. ‘Allowing parties to raise new issues or arguments at
         any point in the life of a case would frustrate this purpose and result in needless

                                                  11
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 12 of 17 PageID# 3795




         complication of litigation.’ Id. ‘Instead, parties should fully plead their claims, and
         fully advance their arguments, at all stages of litigation, unless they are prepared to
         waive them.’ Id. ‘Thus, the court is not obligated to consider new arguments raised
         by parties for the first time in objections to the magistrate’s [order].’ Id. ‘While
         the court has the power to address such arguments, that power lies within the court’s
         sound discretion.’ Id.; see also Smith v. Saul, 2020 WL 430779, at *1 n.1 (E.D. Va.
         Jan. 28, 2020). Courts throughout the Fourth Circuit have frequently declined to
         exercise that discretion, particularly where, as here, the offending party has
         provided no justification or excuse for their failure to make the new arguments
         before the magistrate judge.

         Nevertheless, some courts have held that ‘a district court must consider objections
         to [a] magistrate judge’s ruling, even if the objections are new arguments on an
         issue.’ Zen 42 LLC v. Washington & Lee Univ., 2018 WL 4625627, at *6 (W.D.
         Va. Sept. 26, 2018); see also Deakins v. Peak, 957 F. Supp. 2d 703, 735 (S.D.W.
         Va. 2013) (collecting cases). In light of these potentially conflicting decisions, it
         seems prudent to have the magistrate judge address the Lohman defendants’ new
         arguments in the first instance. See, e.g., U.S. ex rel. Bunk v. Birkhart Globistics
         GmbH, 2010 WL 2483714, at *4 (E.D. Va. June 17, 2010) (remanding the action
         to the magistrate judge for further proceedings when the record was insufficient to
         review the arguments raised in the objections); Carl v. BernardJCarl.com, 2008
         WL 5262766, at *1 (E.D. Va. Dec. 16, 2008) (remanding the action to the
         magistrate judge for further proceedings when the district court wanted specific
         arguments addressed).

  Dkt. 154 at 3–4 (footnote omitted).

         A.      Magistrate Judge Buchanan Imposed Sanctions on Lohman Pursuant to
                 NSL’s Request, and not Sua Sponte.

         Lohman goes to great lengths to argue that Magistrate Judge Buchanan’s imposition of

  Rule 11 sanctions were contrary to law because she imposed those sanctions sua sponte. Objection

  at 9–14. In so doing, Lohman asserts a number of hyper-technical arguments to try to escape

  responsibility for not raising arguments in a timely manner and delaying proceedings. Further,

  Lohman misrepresents what really occurred in the proceedings below.

         The Court did not issue a sanctions order sua sponte or without notice. This Court’s order

  directed Magistrate Judge Buchanan to consider the propriety of sanctions (Dkt. 154 at 4), putting

  Lohman on notice that sanctions might ensue as a result of their needless multiplication of the



                                                   12
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 13 of 17 PageID# 3796




  litigation. NSL also included a request for sanctions in its supplemental brief before Magistrate

  Judge Buchanan. Specifically, NSL requested the following:

         Lohman’s belated assertion of purely legal arguments despite having had months
         to raise them has delayed the proceedings and delayed NSL’s ability to receive
         documents it should have received in October 2019. Depositions have been delayed
         for months while this issue has been litigated. Instead of being able to move forward
         with discovery and with the merits of the case, NSL’s counsel has had to expend
         over forty hours in efforts to respond to Lohman’s irrelevant and waived arguments
         set forth in his Objection before first the District Court and now this Court. As
         such, sanctions are warranted.

  Dkt. 165 at 8 (footnotes omitted).

         Lohman comprehensively briefed why they should not be sanctioned, demonstrating that

  he was on notice concerning the prospect of sanctions. As pointed out in his Objection, Lohman

  explained in his supplemental brief that the new legal arguments were not raised initially because

  another firm was handling discovery issues and that his Rule 72(a) objection was his first

  opportunity to raise new legal arguments. Dkt. 166, 2–5, 11–12. 5 Consequently, Lohman was by

  no means surprised by Magistrate Judge Buchanan’s imposition of sanctions, and no further

  opportunity to argue his case was required.

         Finally, as to Lohman’s argument that Rule 11 does not grant a court inherent power to

  sanction (Dkt. 197 at 10–15), Lohman is incorrect. As Magistrate Judge Buchanan points out in

  her March 11, 2020, order (Dkt. 187 at 22), Rule 11 allows a court, on its own initiative, to “order

  an attorney, law firm, or party to show cause” why their conduct has not violated the Rule. Id.

  (quoting Fed. R. Civ. P. 11(c)(3)). This Court did just that when it remanded the matter to

  Magistrate Judge Buchanan to “consider whether monetary sanctions should be imposed on the



  5
    Notably, this was due to the Lohman’s choice. Lohman’s new counsel Mr. Grell and Mr. Urban
  entered their appearances on November 21, 2019. Dkt. 72–74. NSL did not file its motion to
  compel until December 13, 2019. Dkt. 90. Lohman had every opportunity to raise any objection
  they desired to raise and engaged in multiple rounds of briefing.
                                                  13
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 14 of 17 PageID# 3797




  Lohman defendants and/or their counsel for causing unnecessary litigation costs.” Dkt. 154 at 4.

  Magistrate Judge Buchanan, in turn, further ordered the parties to submit supplemental briefing on

  this issue. Dkt. 156. As such, both Magistrate Judge Buchanan and this Court exercised

  appropriate power under Rule 11 to seek and impose sanctions on Lohman and his counsel.

         B.        Regardless of the Correct Standard of Review, Lohman Failed to Raise
                   Arguments Below.

         Lohman also argues that he was entitled to raise new arguments because, in his view, a

  “contrary to law” standard would require de novo review. Objection at 19–20. In doing so, he

  attempts to mix apples and oranges. Lohman raises two arguments: (1) that NSL has not made the

  prima facie case necessary to warrant application of the crime/fraud exception, id. at 22–23, which

  questions the evidence submitted and is governed by a clearly erroneous standard; and (2) that

  certain legal arguments precluded relief, id. at 19–20, which raises legal questions and is governed

  by a contrary to law standard. While certain of Lohman’s arguments might be subject to a contrary

  to law standard, Magistrate Judge Buchanan’s factual findings that NSL had made a prima facie

  case are very much subject to a clearly erroneous standard of review and not a de novo

  determination.

         Here, the parties still are seeking to resolve a discovery issue in April, when it should have

  been resolved in December. Rather than provide an explanation, Lohman has attempted to blame

  other counsel.     Consequently, Lohman continues to needlessly increase costs and delay

  proceedings in this case.

                                           CONCLUSION

         For the reasons set forth above, NSL requests the Court affirm the March 11, 2020, order

  of Magistrate Judge Buchanan and enter an order compelling the production of the documents




                                                  14
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 15 of 17 PageID# 3798




  withheld by the Lohman on the basis of the attorney-client privilege, or, alternatively, an in camera

  review of those documents as a precursor to possible production



  DATED: April 8, 2020                          Respectfully submitted,

                                                /s/ Jeffrey R. Hamlin
                                                Jeffrey R. Hamlin (Va. Bar No. 46932)
                                                George R. Calhoun V (pro hac vice)
                                                Whitney A. Fore (Va. Bar No. 87526)
                                                IFRAH PLLC
                                                1717 Pennsylvania Avenue NW
                                                Suite 650
                                                Washington, DC 20006-2004
                                                (202) 524-4140 – Tel.
                                                (202) 524-4141 – Fax
                                                jhamlin@ifrahlaw.com
                                                george@ifrahlaw.com
                                                wfore@ifrahlaw.com
                                                Counsel for Plaintiff Navient Solutions, LLC




                                                   15
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 16 of 17 PageID# 3799




                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 8, 2020, I will electronically file the Plaintiff Navient

  Solutions, LLC’s Response To Defendants The Law Offices of Jeffrey Lohman, P.C., Jeffrey

  Lohman, and Jeremy Branch’s Objection To The Magistrate Judge’s Order Of March 11, 2020,

  using the Court’s CM/ECF system, which will send a notification of such filing (NEF) to the

  following counsel of record for all parties who have appeared in this action: 6

  Thomas F. Urban, II
  Fletcher, Heald & Hildreth, PLC
  1300 N. 17th Street, Suite 1100
  Arlington, VA 22209
  (703) 812-0462
  urban@fhhlaw.com
  Counsel for Defendants Jeffrey Lohman, The Law Offices of Jeffrey Lohman, and Jeremy Branch

  Jeffrey E. Grell
  Grell Feist PLC
  825 Nicollet Mall, Suite 625
  Minneapolis, MN 55402
  (612) 353-5530
  jgrell@grellfeist.com
  Counsel for Defendants Jeffrey Lohman, The Law Offices of Jeffrey Lohman, and Jeremy Branch

  Nicholas Gehrig
  Redmon Peyton & Braswell LLP
  510 King Street, Suite 301
  Alexandria, VA 22314
  (703) 684-2000
  ngehrig@rpb-law.com
  Counsel for Defendants Alyson Dykes and Ibrahim Muhtaseb

  Mikhael D. Charnoff
  Perry Charnoff PLLC
  1010 N. Glebe Road, Suite 310
  Arlington, VA 22201
  (703) 291-6650
  mike@perrycharnoff.com
  Counsel for Defendants GST Factoring, Inc., Gregory Trimarche, and Rick Graff


  6
   A courtesy copy will be delivered to chambers within twenty-four hours in accordance with the
  Alexandria Division’s chambers-copy rules.
                                                  16
Case 1:19-cv-00461-LMB-TCB Document 210 Filed 04/08/20 Page 17 of 17 PageID# 3800




  Bernard Joseph DiMuro
  Miles Jarrad Wright
  DiMuroGinsberg PC
  1101 King Street, Suite 610
  Alexandria, VA 22314-2956
  (713) 684-4333
  bdimuro@dimuro.com
  mjwright@dimuro.com
  Counsel for Defendants Bill Carlson, Manny Kashto, and RJ Marshal

  Robert Lee Vaughn , Jr.
  Omyx Law, PLC
  8000 Towers Crescent Drive, Suite 1300
  Vienna, VA 22182
  (703) 689-2100
  rvaughn@oconnorandvaughn.com
  Counsel for Defendant Wes Sabri


                                           /s/ Jeffrey R. Hamlin




                                              17
